Citation Nr: 0923958	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  08-00 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a compensable disability rating for service-
connected syphilis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to March 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is currently service-connected for syphilis and 
has been assigned a noncompensable rating.  During the most 
recent VA examination in April 2008, the examiner stated that 
no gummas on the skin or leukoplakia on the mucosa were 
observed.  The Veteran did have a rash on the lower legs and 
forearms that was described as dry skin and eczema.  The 
Veteran also had superficial scars over the extensior areas 
of the forearms and lower legs and a shallow ulcer on the 
mucosal side of the lower lip.  The origin of skin scarring 
was unknown.  The examiner stated that a dermatology 
examination was advisable.  A repeat TP-PA test was also 
recommended to determine if the present skin rash was as 
likely as not related to syphilis.  However, there is no 
indication of record that a dermatology examination or TP-PA 
testing was ordered.  The Board finds that this examination 
is necessary to determine the current severity of the 
Veteran's service-connected syphilis, more specifically 
whether the Veteran's current skin condition is a residual of 
syphilis.  38 C.F.R. § 4.2 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA 
dermatology examination to determine 
the current level of impairment due to 
service-connected syphilis.  The claim 
folder must be made available to the 
examiners for review.  All necessary 
tests should be conducted and all 
clinical findings reported in detail.

Following completion of diagnostic 
testing and examination, the examiner 
must provide diagnoses for any 
dermatological findings.  The examiner 
must provide opinions regarding whether 
it is at least as likely as not that 
there are any dermatological findings 
caused by syphilis.  The examiner must 
address the various VA examinations of 
record, to specifically include the 
statement in the April 2008 VA 
examination that if the titer in the 
TP-PA test is the same, then the 
present skin rash is less likely than 
not related to syphilis.  If a TP-PA 
test was not conducted as part of this 
examination, the examiner should state 
the reason.  If an opinion cannot be 
provided without resort to speculation, 
it must be noted in the report and a 
rationale provided.  

Complete rationale must be provided for 
the opinions expressed.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




